252 F.2d 959
John CAVANAUGH, Appellant,v.Charles J. LONG, Appellee.
No. 15530.
United States Court of Appeals Ninth Circuit.
February 24, 1958.

Appeal from the United States District Court for the District of Nevada; John R. Ross, Judge.
Grubic, Drendel & Bradley, William O. Bradley, Reno, Nev., for appellant.
Perry W. Morton, Asst. Atty. Gen., Elizabeth Dudley, Atty., Dept. of Justice, Washington, D. C., Franklin P. R. Rittenhouse, U. S. Atty., Las Vegas, Nev., for appellee.
Before HEALY, LEMMON, and BARNES, Circuit Judges
PER CURIAM.


1
The judgment below is affirmed for the reasons given in the opinion and order of the trial judge on the motion to dismiss, Cavanaugh v. McKenzie, D.C., 159 F. Supp. 555.